Name: Commission Regulation (EEC) No 237/85 of 30 January 1985 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  distributive trades;  teaching
 Date Published: nan

 31 . 1 . 85 Official Journal of the European Communities No L 26/23 COMMISSION REGULATION (EEC) No 237/85 of 30 January 1?85 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 26 (4) thereof, Whereas Commission Regulation (EEC) No 2167/83 (3) established the list of products qualifying for Community aid ; whereas experience has shown that it is appropriate, within the context of measures to protect the health of young children that, subject to certain conditions, the Member States should be able to permit the addition of fluoride to whole or semi ­ skimmed flavoured milk and yoghurts intended for schoolchildren : Article 1 Regulation (EEC) No 2167/83 is hereby amended as follows : 1 . The following paragraph 3 is added to Article 2 : '3 . Member States may authorize the addition of a maximum of 5 mg of fluoride per kilogram of product in the case of products falling within cate ­ gory I (c) and (e) and category II (b) and (d) of the Annex.' 2 . The first sentence of Article 7 (3) is replaced by the following : 'Except in cases of force majeure, applications for aid must be submitted not later than the last day of the fourth month following the month or school term in which the product was supplied.' 3 . Article 7 (4) is replaced by the following : '4 . Payment of the aid shall be made by the competent authorities within three months from the date on which the application referred to in paragraph 3 was lodged, except in cases of force majeure or where administrative enquiries concern ­ ing entitlement to the aid have been initiated. However, the competent authorities of the Member States shall be authorized to pay an advance within the period referred to in the first subparagraph. This advance shall be paid only after a security for the same amount guaranteeing the due execution of the operation has been lodged. In such cases the final payment shall be made within a period of six months from the date on which the application is lodged.' Whereas Article 7 (4) of Regulation (EEC) No 2167/83 lays down that payment of the aid shall be made by the competent authorities within 60 days from the date on which the application was lodged ; whereas experience has shown that in certain Member States this period is inadequate ; whereas, subject to certain conditions, provision should be made for enabling these Member States to grant an advance after the lodging of a security ; whereas, moreover, the time limit laid down for the lodging of applications for aid should be made more flexible : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968, p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 206, 30. 7. 1983, p. 75. No L 26/24 Official Journal of the European Communities 31 . 1 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 January 1985. For the Commission Frans ANDRIESSEN Vice-President